UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 MAY 26, 2010 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Company Announcement 25 May Novo Nordisk A/S – Share repurchase programme On 27 April 2010 Novo Nordisk initiated its share repurchase programme in accordance with the provisions of the European Commission’s regulation no 2273/2003 of 22 December 2003, also referred to as the Safe Harbour rules. Under the programme Novo Nordisk will repurchase B shares for an amount up to DKK 2.5 billion in the period from 27 April 2010 to 3 August 2010. Since the announcement as of 17 May 2010, the following transactions have been made under the programme: Number of shares Average purchase price Transaction value, DKK Accumulated, last announcement 950,500 439,079,282 17 May 2010 52,500 469.9820 24,674,055 18 May 2010 72,500 476.8651 34,572,720 19 May 2010 77,000 467.0950 35,966,315 20 May 2010 165,000 457.4987 75,487,286 21 May 2010 143,000 442.6057 63,292,615 Accumulated under the programme 1,460,500 673,072,272 Transactions related to Novo Nordisk’s incentive programmes have resulted in a net sale by
